Citation Nr: 0328711	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a fractured right ankle, currently evaluated at 
10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1971 to 
June 1975, and from October 1984 to February 1994. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Muskogee, 
Oklahoma.  In this rating decision, the RO increased the 
evaluation of the veteran's service-connected residuals of 
his fractured right ankle to 10 percent, effective December 
26, 2001.    

In a December 1996 rating decision, the veteran was granted 
service connection for residuals of his fractured right 
ankle, and was assigned a non-compensable evaluation, 
effective October 31, 1996.  

REMAND

In November 2002, the veteran submitted a substantive appeal 
in which he reported that he had begun wearing an ankle 
brace.  The report of his March 2002 VA examination includes 
a specific reference to the fact that the veteran required no 
"devices" for the lower extremity.  Furthermore, the 
veteran contends that the current rating for his ankle 
disability does not take into account the fact that he 
incurred multiple fractures of the right lower extremity.   
In view of the these circumstances, a new VA orthopedic 
examination is required.

Accordingly, the claim is remanded for the following actions:

1.  The veteran must be scheduled for a 
VA examination to determine the current 
manifestations of his service-connected 
residuals of fracture of the right ankle.  
The examining physician must review the 
claims folder in conjunction with the 
examination.  The report of the 
examination must include a detailed 
description of all disabling residuals 
that are present as a result of the 
inservice fracture or fractures of the 
right lower extremity.  In preparing the 
description of the disabling residuals 
the examiner must review the service 
records describing the fracture or 
fractures, and the examiner must take 
into account the veteran's statements as 
to his current need for ankle braces.

2.  The RO should then readjudicate the 
claim.  In so doing, the RO must ensure 
compliance with the notice and duty-to-
assist procedures set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 


_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



